t c memo united_states tax_court sean e batson petitioner v commissioner of internal revenue respondent docket no filed date james david leckrone for petitioner rebecca dance harris for respondent memorandum opinion couvillion special_trial_judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for the sole issue for decision is whether petitioner is entitled to dependency_exemption deductions under sec_151’ for some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference petitioner's legal residence at the time the petition was filed was old hickory tennessee during petitioner was employed by the u s postal service petitioner was married to valencia batson mrs batson and the couple had three children dominique brittney and monique although petitioner and mrs batson were married throughout mrs batson and the children moved out of the family residence at some point in and went to live with mrs batson's mother petitioner and mrs batson filed separate federal_income_tax returns for petitioner filed his federal_income_tax return as married_filing_separately on his return petitioner claimed dependency_exemption deductions for dominique brittney and monigue in the notice_of_deficiency respondent disallowed the dependency_exemption deductions claimed by petitioner for the three children unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals over half of whose support was received from the taxpayer during the taxable_year in which such individuals are claimed as dependents eligible individuals who may be claimed as dependents include among others a son or daughter of the taxpayer see sec_152 sec_1_152-1 income_tax regs provides that in determining whether an individual received over half of his support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself supplied in 56_tc_512 this court held that in establishing that more than one- half of a dependent's support has been provided a prerequisite to such a showing is the demonstration by competent evidence of the total amount of the dependent's support from all sources for that year if the amount of total support is not established and cannot be reasonably inferred from competent evidence available to the court it 1s not possible to conclude that the taxpayer claiming the exemption provided more than one-half of the support of the claimed dependent respondent agrees that petitioner would be entitled to all of the claimed dependency_exemptions but for the fact that petitioner did not establish that he provided over one-half of the support for any of the claimed dependents during as required by sec_152 according to petitioner mrs batson and the children lived in the family home during until they moved out on date petitioner claims that although mrs batson earned money as a substitute teacher during the first months of none of the amounts mrs batson earned was used to support the children instead petitioner claims he provided all of the children's support for until they moved out in november further petitioner claims the children did not receive support from any other sources during the first months of importantly petitioner was unable to describe with any specificity the amounts he expended on the children's behalf during and presented no documentary_evidence to support his vague testimony mrs batson and her mother patricia campbell ms campbell testified at trial with respect to the batsons' living arrangements during both witnesses refuted petitioner's testimony mrs batson and ms campbell claim that mrs batson and the children moved out of the family home in date the two testified that they provided the primary means of support to the children while they lived in the family home and that petitioner provided little support during this period mrs batson and ms campbell further claim that ms campbell provided all of the children’s support once they moved into her home and that petitioner provided no support to the children during that period petitioner's evidence as to the support he provided and the total support provided to the three children during is wholly inadequate to establish his case petitioner presented no documentary_evidence to support his claims and his testimony conflicts with that of two other witnesses although the court is satisfied that petitioner did contribute toward the support of his three children during the record does not establish the total amount expended for the children from all sources for it is evident to the court that the children received a substantial portion of their support from mrs batson and ms campbell moreover the court is unable to infer reasonably the amount petitioner contributed because of the conflicting evidence the court on this record concludes that petitioner did not establish that he provided over one-half of the children's support during see blanco v commissioner supra accordingly respondent determination is sustained decision will be entered for respondent
